DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because labels in Fig. 8 are illegible (for example t1, t2). Labels in Fig. 22 are illegible. Pictures and labels of Figs. 27, 28, 29, 30, 32, 33, and 34 are illegible. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
Brief Description of Figs. 5 to 13E, 14 to 26, 27 to 30, 31A to 31I are required individually.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Korechika et al. (US 20080206495 A1) teaches a decoration panel 10 having a plate-shaped base member 11 which has a predetermined thickness and which is formed of a transparent synthetic resin such as acrylic resin or polycarbonate or a transparent material such as glass. A front face 11a of the base member 11 on which light impinges is a flat surface. A large number of T.sub.x)×(T.sub.y)  [Equation 1] wherein in Equation 1, T.sub.x is represented by Equation 2, and Ty is represented by Equation 3: Tx = { T 1 - 10 .Math. .Math. nm + T 0 - [ T 1 - 10 .Math. .Math. nm + T 0 T 0 ] × T 0 } × ( T 0 ) - 1 [ Equation .Math. .Math. 2 ] .Math. Ty = T 2 + 5 × T 0 5 × T 0 ; [ Equation .M
T.sub.0 is 60 nm; wherein when T.sub.1 is not m*T.sub.0+10 nm, T.sub.x satisfies Equation 2, and when T.sub.1 is m*T.sub.0+10 nm, Tx is 1; wherein m is an integer of 1 or greater; and wherein T.sub.1 is an average thickness of a cross-section of the light absorbing layer in a thickness direction of the decorative member, and T.sub.2 is an average thickness of a cross-section of the light reflective layer in a thickness direction of the decorative member.
Claims 2-14 are allowed as being dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kim et al. (US 20150212244 A1) teaches a metal structure body comprising: a substrate; a metal layer; and a color adjustment layer, and a method for manufacturing the same. The metal structure body may implement various colors while having a small thickness, and has an effect that resistance characteristics of a metal layer do not deteriorate;
- Prior Art Hwang et al. (US 20130215067 A1) teaches a touch panel comprising a structure body comprising: a substrate; a conducting pattern that is provided on at least one surface of the substrate; and a light absorption pattern provided on at least one surface of the conducting pattern and provided on at least a portion of regions corresponding to the conducting pattern, and a method for manufacturing the same.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882